139 F.3d 904
81 A.F.T.R.2d 98-1158, 98-1 USTC  P 50,263
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Helena Culver FRASER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 97-70735.
Tax Ct. No. 18668-95.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 23, 1998.

Appeal from the United States Tax Court.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Helena Culver Fraser appeals pro se the Tax Court's decision, affirming the Commissioner of Internal Revenue's finding of deficiencies in federal income taxes, and imposition of additions to tax.  Fraser contends that the Commissioner failed to make a proper "determination" of tax deficiencies as required by 26 U.S.C. § 6212.  She also contends that her income was from employment that fell under subtitle C of the Internal Revenue Code, and that such income is not subject to income tax, and therefore the Tax Court lacked jurisdiction.  For the reasons stated in the Tax Court's decision, filed April 15, 1997, we affirm.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3